—In an action, inter alia, to recover damages for breach of contract, the defendants appeal from a judgment of the Supreme Court, Kings County (Gigante, J.), dated July 31, 2001, which, upon an order of the same court, dated July 9, 2001, granting the plaintiff’s motion for partial summary judgment, is in favor of the plaintiff and against them in the principal sum of $519,955.
Ordered that the judgment is affirmed, with costs.
Contrary to the defendants’ contention, the plaintiff established its prima facie entitlement to partial summary judgment on its cause of action to recover damages for breach of contract, and the defendants failed to raise a triable issue of fact (see 222 Bloomingdale Rd. Assoc. v NYNEX Props. Co., 250 AD2d 668 [1998]).
The defendants’ remaining contentions either are raised for the first time on appeal or are improperly before this Court (see Reischer v Vusanjan, 250 AD2d 748, 749 [1998]), or are without merit. S. Miller, J.P., Goldstein, Cozier and Mastro, JJ., concur.